ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-3(g) and Rule 1:20-11 recommending that MARCIA LYNNE CZAPELSKI of LINDEN, who was admitted to the bar of this State in 1992, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that MARCIA LYNNE CZAPELSKI is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that MARCIA LYNNE CZAPELSKI be restrained and enjoined from practicing law during the period of suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MARCIA LYNNE CZAPELSKI pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court.